Title: To James Madison from Benjamin Huger, 27 March 1815
From: Huger, Benjamin
To: Madison, James


                    
                        Dear Sir,
                        Georgetown So. Ca. 27th. March 1815
                    
                    Lieut. Kinloch, a young & very particular friend of mine, being about to pay a visit to the City of Washington, is naturally desirous of taking with him an Introduction, which may enable him with the more propriety to wait on, & pay his respects to the Chief-Magistrate of the Country. I venture therefore, to avail myself of our Acquaintance at a former period, to furnish him with one: well aware of the pleasure it has ever afforded you to notice promissing Youths of the rising Generation. Among these I can with great propriety number Mr. Kinloch, and ask leave to make him known to you, as a Young Gentleman of the most respectable Connexions, excellent moral character, & considerable personal merit.
                    I have offered to render this little service to my young friend the more readily & with the more pleasure—as a favorable opportunity is afforded me of making to you a tender of my respectful-regards, & the Assurances of high consideration with which I remain Dear Sir, your obdt very hble. Svt.
                    
                        
                            Benjn. Huger
                            
                        
                    
                 